TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00108-CV



                        Luminant Energy Company LLC, Appellant

                                               v.

                        Public Utility Commission of Texas, Appellee


       ON DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS
                           PUC PROJECT NO. 51812



                           MEMORANDUM OPINION


PER CURIAM

               Appellant Luminant Energy Company, LLC, and appellee the Public Utility

Commission of Texas, along with intervenors, have jointly filed a motion to abate this cause

“through and until March 3, 2022.” We grant the motion and abate the appeal. Appellant

Luminant Energy Company, LLC, is ordered to file a motion to reinstate or otherwise update the

Court on the status of the case on or before March 11, 2022. Failure to do so may result in

dismissal of the appeal. See Tex. R. App. P. 42.3(c).

               It is so ordered on December 9, 2021.
Before Justices Goodwin, Baker, and Smith

Abated

Filed: December 9, 2021




                                            2